Citation Nr: 1326968	
Decision Date: 08/22/13    Archive Date: 08/29/13

DOCKET NO.  07-02 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1962 to October 1965 and from September 1973 to July 1993.  The appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied entitlement to service connection for the cause of the Veteran's death.  

The appellant was scheduled to appear at a hearing before a Veterans Law Judge of the Board in November 2007.  The record reflects, however, that she failed to appear at her scheduled hearing without providing good cause for her absence.  As such, her hearing request is withdrawn.  See 38 C.F.R. § 20.704(e) (2012).

The Board remanded the appellant's claim for further evidentiary development in October 2010 and December 2012.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on her part.


REMAND

In the October 2010 remand, the Board instructed the Agency of Original Jurisdiction (AOJ) to obtain a copy of a July 3, 2005 autopsy report, and all treatment records related to the Veteran's terminal hospitalization from the Vanderbilt University Medical Center.  If such records were unavailable, notification of such was to be requested.  

In October 2010, the AOJ requested authorization from the appellant to obtain these records.  In response, the appellant not only supplied two different copies of the requested authorization, but included multiple copies of a portion of the terminal hospitalization records.  She additionally provided older records pertaining to the Veteran's treatment for non-Hodgkin's lymphoma.  

There is no indication that the Veteran's terminal hospitalization records, including a July 2005 autopsy report, were requested from the Vanderbilt University Medical Center (MC).  Notably, there is additionally no indication that a negative reply was received from Vanderbilt University MC with respect to a request for these records, to especially include the autopsy report.  

The Board cannot proceed with adjudication of the claim without either obtaining these records or confirming their non-existence.  Moreover, a remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  

Additionally, in the December 2012 remand, the Board instructed the AOJ to request a complete copy of disability determinations and all associated medical records that served as a basis for those determinations from the Social Security Administration (SSA).  A response received from the SSA National Records Center in June 2013 indicates that the requested SSA records had been destroyed.  The response form from SSA; however, lists a different name from that of the Veteran.  The SSA number and VA file number appear to be correct.  Nonetheless, it remains unclear whether SSA records are available under the correct name.  

Accordingly, this claim is REMANDED for the following action:

1.  Obtain all decisions and underlying documents considered in those decisions with regard to the Veteran's application(s) for SSA disability benefits.

Efforts to obtain the SSA decisions and underlying records must continue until they are obtained; unless it is reasonably certain that they do not exist or that further efforts would be futile.  In requesting these records, please ensure the Veteran's name and vital information appears correctly on the request and response forms.  

If requested records cannot be obtained, the appellant should be informed, and told of the efforts made to obtain the records and of any further actions that will be taken with regard to her claim.

2.  Ask the appellant to again provide authorization for VA to obtain records of the Veteran's terminal hospitalization records, to especially include a July 3, 2005 autopsy report, from the Vanderbilt University Medical Center.  

If the appellant fails to provide needed authorization, tell her that she should obtain and submit a copy of the Veteran's autopsy report herself.

Once the appellant has provided authorization, please ensure that a request for these records is made.
If any requested records are unavailable, a negative reply is required.  The appellant must be informed of any negative reply and told what efforts were made to obtain the records and what additional actions will be undertaken with regard to her claim.

3.  If additional relevant  records are obtained, ask the physician who provided the June 2012 VA opinion to review the claims file, including any  newly received evidence, and clarify whether the new evidence changes any aspect of the previous opinion.  If that physician is not available, another physician should provide the review and clarification.  

4.  Thereafter, review the claims file to ensure that the foregoing requested development, including any requested medical comment from VA examiners, has been completed.  If any requested development is not complete, implement corrective procedures.

5.  If the claim on appeal remains denied, issue a supplemental statement of the case, and then return her appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2012).

